Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered May 19, 1994, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him, as a second felony offender, to a term of 121/2 to 25 years, unanimously affirmed.
The record supports the hearing court’s finding that defendant’s statements were not the product of custodial interrogation.
Defendant’s guilt was proven by overwhelming evidence and the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). All issues raised by defendant on appeal regarding credibility of the People’s main witnesses were placed before the jury for consideration. Their determinations, not unreasonable, will not be disturbed by this Court (People v Siu Wah Tse, 91 AD2d 350, lv denied 59 NY2d 679).
The trial court properly denied defendant’s request for a jury charge regarding manslaughter in the second degree as a lesser included offense of murder in the second degree (intentional murder), since there is no reasonable view of the evidence, all of which indicated an intentional shooting, that would permit a finding that the shooting was the result of reckless action (see, People v Scarborough, 49 NY2d 364, 368). The trial court properly permitted the prosecutor to pose hypothetical questions to the medical expert which were premised upon the existence of a fact that the evidence fairly tended to support and encompassed a theory of prosecution argued in the opening statement (see, People v Panarella, 66 AD2d 968, 970, affd 48 NY2d 783, cert denied 444 US 1079). Concur— Murphy, P. J., Milonas, Kupferman, Ross and Mazzarelli, JJ.